UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

S. KATZMAN PRODUCE, INC., et al.,

                 Plaintiff,

        -v-                                                           No. 17 CV 7930-LTS

JAT BEVERAGE INC., et al.,

                 Defendants.

-------------------------------------------------------x

                                    MEMORANDUM OPINION AND ORDER

                 Plaintiffs S. Katzman Produce, Inc., and Katzman Berry Corp. (collectively,

“Plaintiffs”) move for a default judgment against Defendant Joanne Rodriguez d/b/a Albatross

Produce (“Rodriguez”), pursuant to Federal Rule of Civil Procedure 55(b)(2) and S.D.N.Y.

Local Civil Rule 55.2(b), on claims arising from Rodriguez’s receipt, retention, and

disbursement of assets held in trust pursuant to the trust provisions of the Perishable Agricultural

Commodities Act (“PACA”), 7 U.S.C. § 499e(c).1 (Docket entry no. 123.) Rodriguez has not

appeared or responded to the claims asserted against her in this action, despite being afforded

ample time and opportunity to do so. The Court has jurisdiction of this action pursuant to 28

U.S.C. § 1331 and § 1367(a). The Court has reviewed Plaintiffs’ submissions carefully and, for

the following reasons, Plaintiffs’ motion for default judgment is granted.



1
        Other Defendants in this action include JAT Beverage Inc. t/a JAT Produce (“JAT
        Beverage”), Starlight Food Service, Inc. t/a JAT Produce (“Starlight”), Ariel L. Tejada,
        and Daniel E. Tejada (collectively, the “JAT Defendants”), as well as On Deck Capital,
        Inc. (“On Deck”). Plaintiffs’ claims against the JAT Defendants were resolved pursuant
        to a May 23, 2018, Stipulation and Order (docket entry no. 122, the “Stipulation”), and
        the parties have advised the Court that all claims against On Deck have also been settled
        (see docket entry no. 160).


KATZMAN - MOT DEF JUDGMENT.DOCX                            VERSION DECEMBER 7, 2018                 1
                                          BACKGROUND

                The following recitation of facts is drawn from Plaintiffs’ First Amended

Complaint (docket entry no. 64, the “FAC”), as well as uncontroverted documentary evidence

submitted by Plaintiffs in connection with the instant motion practice. In light of Rodriguez’s

failure to respond to the FAC, Plaintiffs’ well-pleaded factual allegations are deemed admitted.

See Fed. R. Civ. P. 8(b)(6); Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d

155, 158 (2d Cir. 19992) (“[A] party’s default is deemed to constitute a concession of all well

pleaded allegations of liability.”).

                Plaintiffs are New York corporations engaged in the business of buying and

selling wholesale quantities of produce in interstate commerce. (FAC ¶¶ 3-4.) Defendants JAT

Beverage and Starlight are New York corporations engaged in the business of buying wholesale

quantities of produce in interstate commerce. (FAC ¶¶ 5-6.) Defendants Ariel L. Tejada and

Daniel E. Tejada were officers, directors, and/or shareholders of JAT Beverage and Starlight

who controlled the operations of both companies. (FAC ¶¶ 7-8.)

                Between August 8, 2017, and September 20, 2017, Plaintiffs sold and delivered

produce worth $200,947.00 to the JAT Defendants. (FAC ¶ 13.) Plaintiffs assert that, “[a]t the

time of receipt of the produce [by JAT Defendants], Plaintiffs became beneficiaries in a statutory

trust designed to assure payment to produce suppliers. The trust consists of all produce or

produce-related assets, including all funds commingled with funds from other sources and all

assets procured with such funds, in the possession or control of Defendants since the creation of

the trust.” (FAC ¶ 15.) For each transaction, Plaintiffs issued invoices to the JAT Defendants

containing the statutory language required by 7 U.S.C. § 499e(c)(4), and notifying JAT

Defendants that Plaintiffs would seek to recover reasonable attorneys’ fees and interest at a rate




KATZMAN - MOT DEF JUDGMENT.DOCX                   VERSION DECEMBER 7, 2018                           2
of 1.5% per month in the event of the enforcement of Plaintiffs’ trust claim. (FAC ¶ 16; docket

entry no. 124, Brown Decl. Ex. E.)

               Plaintiffs commenced this action to enforce their PACA trust claims against the

JAT Defendants on October 16, 2017. (Docket entry no. 1.) Pursuant to the November 8, 2017,

Preliminary Injunction Order (docket entry no. 17, the “PI Order”), Plaintiffs have recovered

$15,046.59 from the JAT Defendants’ bank account, and $60,000 from now-dismissed

Defendants Ace Funding Source LLC and Yellowstone Capital LLC. (Brown Decl. ¶ 11.) On

May 23, 2018, JAT Defendants entered into a Stipulation and Order admitting joint and several

liability to Plaintiffs under the trust provisions of PACA for a debt in the aggregate principal

amount of $125,900.41, plus accrued interest at the rate of 18% per annum, and reasonable

attorneys’ fees, for a total debt in the amount of $211,783.86. (Stipulation ¶ 1.) On July 20,

2018, after JAT Defendants failed to make payments in accordance with the terms of the

Stipulation, the Court, pursuant to the terms of the Stipulation, entered a Final Order and

Judgment against JAT Defendants for a debt in the principal amount of $125,900.41, plus

interest and attorneys’ fees, and less any payments made by the JAT Defendants, for a total

judgment amount of $208,783.86. (Docket entry no. 147.)

               On February 16, 2018, Plaintiffs filed the FAC, asserting claims against

Defendant Rodriguez, an individual residing in the State of New York and registered to do

business in the City of New York as Albatross Produce. (FAC ¶ 9.) A summons and a copy of

the FAC were delivered to Rodriguez’s home and left with her husband on March 2, 2018, and

additional copies of the pleadings were mailed to Rodriguez that same day. (Docket entry no.

89.) When Rodriguez failed to appear or file an answer, Plaintiffs requested entry of a certificate




KATZMAN - MOT DEF JUDGMENT.DOCX                   VERSION DECEMBER 7, 2018                         3
of default against her. The certificate was entered by the Clerk of Court on April 5, 2018.

(Docket entry no. 97.)

               The FAC alleges that Rodriguez received, dissipated, and continues to retain

PACA trust funds directly from Starlight or from third parties for the benefit of Starlight. (FAC

¶¶ 61-78.) The FAC also alleges that Rodriguez is “an officer, director and/or shareholder who

operated JAT Beverage and Starlight during the relevant time period” (FAC ¶ 68), that

Rodriguez “was in a position of control over the PACA trust assets belonging to Plaintiffs” (FAC

¶ 68), and that Rodriguez “has, on occasion, assumed and paid the debts of JAT Beverage and

Starlight” (FAC ¶ 73), “has continued the operations of JAT Beverage and Starlight after the

commencement of this action” (FAC ¶ 74), and has continued the operations of JAT Beverage

and Starlight “solely as a means of enabling the JAT Defendants to fraudulently escape their

liability to Plaintiffs” (FAC ¶ 76).

               In support of these allegations, Plaintiffs proffer checks, issued prior to the

commencement of this action, demonstrating that Rodriguez and Albatross received $4,700 from

Starlight in June and July 2017 (Brown Decl. Ex. H), and demonstrating that Rodriguez has, on

one occasion, paid Plaintiffs for debts owed by the JAT Defendants (Brown Decl. ¶ 16; Ex. I).

Plaintiffs also proffer statements from Rodriguez’s personal bank account, which demonstrate

that Rodriguez’s personal bank account began receiving unusually large deposits of tens of

thousands of dollars per month after the PI Order was entered against the JAT Defendants, and

that Rodriguez began making payments to the JAT Defendants’ creditors shortly thereafter.

(Brown Decl. ¶ 18, Ex. K.) Plaintiffs argue that in total, these invoices show that between

November 2017 and April 2018, Rodriguez deposited funds totaling more than $100,000 into her

account, which had previously only received deposits of bi-weekly paychecks and other smaller




KATZMAN - MOT DEF JUDGMENT.DOCX                   VERSION DECEMBER 7, 2018                          4
amounts. (Id.) Plaintiffs allege that the funds received by Rodriguez consisted of proceeds from

the sale of produce by Plaintiffs to the JAT Defendants. (FAC ¶ 63.) Plaintiffs also proffer

evidence that suggests Rodriguez resides at the same address in Bayside, New York, as JAT

Defendant Ariel Tejada (Brown Decl. ¶ 13, Ex. B) and evidence which shows that Ariel Tejada

has entered the Hunts Point Terminal Market Cooperative Association using the identity card

and business address of Albatross Produce (Brown Decl. Ex. F, G). A check signature card for

Albatross Produce’s account at JP Morgan Chase Bank demonstrates that Ariel Tejada has check

signing authority, along with Rodriguez, for checks drawn on bank accounts belonging to

Albatross Produce. (Brown Decl. Ex. J.)


                                            DISCUSSION

Default Judgment

               In determining whether to grant a motion for default judgment, courts within this

district first consider three factors: “(1) whether the defendant’s default was willful; (2) whether

defendant has a meritorious defense to plaintiff’s claims; and (3) the level of prejudice the non-

defaulting party would suffer as a result of the denial of the motion for default judgment.”

Indymac Bank, F.S.B. v. Nat’l Settlement Agency, Inc., No. 07 Civ. 6865 (LTS) (GWG), 2007

WL 4468652, at *1 (S.D.N.Y. Dec. 20, 2007) (citation omitted); see also Guggenheim Capital,

LLC v. Birnbaum, 722 F.3d 444, 455 (2d Cir. 2013) (applying these factors in review of lower

court grant of a default judgment). The Court finds that all three factors weigh in Plaintiffs’

favor. Rodriguez’s failure to respond to Plaintiffs’ FAC and the instant motion is indicative of

willful conduct. See Indymac, 2007 WL 4468652, at *1 (holding that non-appearance and

failure to respond to a complaint or motion for default judgment indicate willful conduct).

Moreover, the Court is unaware of any meritorious defenses and, as Rodriguez has failed to



KATZMAN - MOT DEF JUDGMENT.DOCX                   VERSION DECEMBER 7, 2018                             5
appear, she has not proffered any defense. Finally, the Court finds that Plaintiffs will be

prejudiced and left with no alternative recourse if they are denied the ability to seek judgment by

default.

               Although Rodriguez has not appeared to defend this action and the Clerk of Court

has entered a certificate of default, this Court must determine “whether the allegations in

Plaintiff's complaint are sufficiently pleaded to establish [Rodriguez’s] liability.” Lenard v.

Design Studio, 889 F. Supp. 2d 518, 528 (S.D.N.Y. 2012).


   (1) Ninth Cause of Action: Unlawful Receipt and Retention of PACA Trust Assets

               In their Ninth Cause of Action, Plaintiffs allege that Rodriguez, a third party,

unlawfully received and continues to retain PACA trust assets. Under the trust provisions of

PACA, “perishable commodities or proceeds from the sale of those commodities are held in trust

by the buyer for the benefit of the unpaid seller until full payment is made.” Coosemans

Specialties, Inc. v. Gargiulo, 485 F.3d 701, 705 (2d Cir. 2007). The trust created by PACA is

governed by general trust principles. Endico Potatoes, Inc. v. CIT Group/Factoring, Inc., 67 F.3d

1063, 1069 (2d Cir. 1995). Thus, “when trust assets are held by a third party, resulting in the

failure of the trustee to pay unpaid sellers of perishable agricultural commodities, the third party

may be required to disgorge the trust assets.” Nickey Gregory Co., LLC v. AgriCap, LLC, 597

F.3d 591, 595-6 (4th Cir. 2010) (citing Endico Potatoes, 67 F.3d at 1067-68).

               The allegations in the FAC, along with the Stipulation, establish that a PACA

trust was created at the time JAT Defendants received certain produce worth $200,947.00 (FAC

¶¶ 13, 15); that Plaintiffs preserved their respective interests in the PACA trust (FAC ¶ 16;

Brown Decl. Ex. E); and that the JAT Defendants are currently liable, jointly and severally, in

the principal amount of $125,900.41 for their failure to make full payments to Plaintiffs under



KATZMAN - MOT DEF JUDGMENT.DOCX                   VERSION DECEMBER 7, 2018                             6
the PACA trust provisions (Stipulation ¶ 1). The Court accepts as admitted Plaintiffs’

allegations that Rodriguez “received funds from third parties for the benefit of Starlight or

directly from Starlight,” that these funds “consisted of proceeds from the sale of produce,” and

that “Rodriguez continues to hold any and all proceeds from the sale of produce having come

into her possession.” (FAC ¶¶ 62-65.) Plaintiffs’ allegations are further supported by

uncontroverted documentary evidence demonstrating that, prior to the commencement of this

action, Rodriguez had received payments from Starlight (Brown Decl. Ex. H) and had made

payments to Plaintiffs on behalf of the JAT Defendants (Brown Decl. Ex. I). Then, between

November 2017 and April 2018, after the PI Order had been issued in this case, Rodriguez began

receiving unusually large deposits, which Plaintiffs argue total over $100,000, into her bank

account (Brown Decl. Ex. K), and Rodriguez subsequently began issuing payments from her

personal bank account to the JAT Defendants’ produce suppliers and employees (Brown Decl. ¶

18, Ex. K). In contrast, before the PI Order was issued, Rodriguez had only been receiving

deposits of bi-weekly paychecks and other smaller amounts. (Id.)

               The Court infers that at least some of the deposits into and out of Rodriguez’s

account constitute PACA trust assets based upon Plaintiffs’ uncontroverted allegations that the

funds received by Rodriguez consisted of proceeds from the sale of produce (FAC ¶ 63), that

Rodriguez assumed and paid the debts of JAT Defendants (FAC ¶ 73), that Rodriguez assumed

such debts to enable JAT Defendants to escape their liability to Plaintiffs (FAC ¶ 76), and

evidence suggesting that Rodriguez and Albatross Produce’s business operations were closely

linked with those of Ariel Tejada, one of the JAT Defendants (see Brown Decl. ¶¶ 13, Exs. B, F,

G, J). Because there is no evidence that Rodriguez has given anything of value in exchange for

the deposits into her personal bank account, and because Rodriguez shares a residence with Ariel




KATZMAN - MOT DEF JUDGMENT.DOCX                   VERSION DECEMBER 7, 2018                         7
Tejada (Brown Decl. ¶ 13, Ex. B) and has previously been served on Ariel Tejada’s behalf in this

litigation (docket entry nos. 35, 39), she cannot reasonably contend that she provided value for

the trust assets she received, or that she had no actual or constructive notice of the trust. See

Albee Tomato, Inc. v. A.B. Shalom Produce Corp., 155 F.3d 612, 615 (2d Cir. 2001) (noting

that, for a third party transferee to qualify as a bona fide purchaser and escape liability in a

PACA case, transferee must show that the trust assets were taken for value and without notice of

breach of trust). Accordingly, Plaintiffs have satisfied the elements required to establish liability

on their Ninth Cause of Action for the receipt and retention of PACA trust assets.


   (2) Eleventh Cause of Action: Successor Liability

               In their Eleventh Cause of Action, Plaintiffs allege that Rodriguez is liable as a

successor to the JAT Defendants because she continued their operations as a produce wholesaler.

(FAC ¶¶ 72-78.) Although the Second Circuit has not yet addressed the applicability of

successor liability in the PACA context, the “scant discussion” in this circuit suggests that a

successor may be liable for its predecessor’s PACA liability. Hop Hing Produces Inc. v. X & L

Supermarket, Inc., No. CV 2012-1401(ARR)(MDG), 2013 WL 1232948, at *9 (S.D.N.Y. Mar.

26, 2013); see also Moza LLC V. Tumi Produce Int’l Corp., 17CV1331, 2018 WL 2192188, at

*3-4 (S.D.N.Y. May 14, 2018) (discussing successor liability in PACA context). Under New

York law, a corporation that purchases the assets of another is generally not liable for the seller’s

debts unless “(1) [the successor] expressly or impliedly assumed the predecessor’s [debts],

(2) there was a consolidation or merger of seller and purchaser [i.e., a de facto merger], (3) the

purchasing corporation was a mere continuation of the selling corporation, or (4) the transaction

is entered into fraudulently to escape such obligations.” Hop Hing Produces, 2013 WL 1232948,

at *9 (quoting N.Y. v. Nat’l Serv. Indus., Inc., 460 F.3d 201, 209 (2d Cir. 2006)). In analyzing



KATZMAN - MOT DEF JUDGMENT.DOCX                    VERSION DECEMBER 7, 2018                          8
whether a de facto merger has occurred, courts consider “(1) continuity of ownership; (2)

cessation of ordinary business by the predecessor; (3) assumption by the successor of liabilities

ordinarily necessary for continuation of the predecessor’s business; and (4) continuity of

management personnel, physical location, assets, and general business operation.” Moza, 2018

WL 2192188, at *4. While “not all of these elements are necessary to find a de facto merger,”

there “must be continuity of ownership, because it is the essence of a merger.” Id. (internal

citations and quotations omitted).

               Here, the uncontroverted allegations in the FAC and documentary evidence

proffered by Plaintiffs do not show any asset purchase but, rather, demonstrate that Rodriguez

has received the JAT Defendants’ trust assets and carried on their business directly. This record

is sufficient to establish Rodriguez’s liability as a successor of the JAT Defendants. The FAC

alleges that Rodriguez “has, on occasion, assumed and paid the debts of JAT Beverage and

Starlight” (FAC ¶ 73), “has continued the operations of JAT Beverage and Starlight after the

commencement of this action” (FAC ¶ 74), and has continued the operations of JAT Beverage

and Starlight “solely as a means of enabling the JAT Defendants to fraudulently escape their

liability to Plaintiffs” (FAC ¶ 76). Moreover, the Court infers from Rodriguez’s bank statements

that Rodriguez continued the JAT Defendants’ business by processing the JAT Defendants’

accounts payable and receivable through her personal account (Brown Decl. ¶ 18, Ex. K), and

that there is continuity of ownership based upon evidence that JAT Defendant Ariel Tejada has

entered the Hunts Point Terminal Market Cooperative Association using the identity card and

business address of Albatross Produce (Brown Decl. Ex. F, G), and that Ariel Tejada has check

signing authority, along with Rodriguez, for checks drawn on bank accounts belonging to

Albatross Produce. (Brown Decl. Ex. J.) The timing of certain unusually large deposits into




KATZMAN - MOT DEF JUDGMENT.DOCX                  VERSION DECEMBER 7, 2018                           9
Rodriguez’s bank account, which Plaintiffs allege are proceeds from the sale of produce by the

JAT Defendants, also supports an inference that Rodriguez’s continuation of the JAT

Defendants’ operations was undertaken to allow the JAT Defendants to evade their liability to

Plaintiffs. Accordingly, the Court finds that Plaintiffs have tendered uncontroverted allegations

and evidence sufficient to establish Rodriguez’s liability as successor to the JAT Defendants.2



Default Damages

                Under PACA, perishable agricultural commodities are to be held in a trust by

purchasing dealers “until full payment of the sums owing in connection with” the purchase is

received. 7 U.S.C.S. § 499e(c)(2) (LexisNexis 2001). When third parties receive trust assets

from PACA debtors, “the unpaid commodities sellers have a prior interest in them and can

recover from [those third parties] to the full satisfaction of their debts up to the limit of trust

assets held while they remain unpaid.” Nickey Gregory, 597 F.3d at 607 n. 2. Because

Rodriguez assumed and continued the JAT Defendants’ PACA business, she is also liable as a

successor to the JAT Defendants for any unpaid PACA liability arising from that business.

Accordingly, the Court finds that Rodriguez is liable to Plaintiffs in the amount of $125,900.41,

which represents the JAT Defendants’ unpaid principal liability under PACA.

                The Second Circuit has confirmed that, “where the parties’ contracts include a

right to [reasonable] attorneys’ fees, they can be awarded as ‘sums owing in connection with’

perishable commodities transactions under PACA.” Coosemans Specialties, 485 F.3d at 709

(citations omitted) (affirming judgment awarding principal, interest, and attorneys’ fees to




2
        In light of the Court’s conclusions with respect to the Ninth and Eleventh Causes of
        Action, the Court need not address Plaintiffs’ Tenth Cause of Action.


KATZMAN - MOT DEF JUDGMENT.DOCX                     VERSION DECEMBER 7, 2018                          10
plaintiffs under PACA). It is similarly settled that reasonable contractual prejudgment interest

provisions are enforceable under PACA. Tomato Mgmt., Corp. v. CM Produce LLC, No. 14

Civ. 3522 (JPO), 2014 WL 2893368, at *1 (S.D.N.Y. June 26, 2014). Where the parties’

contract so provides, “the interest and collection costs become subject to the PACA trust together

with the principal debt.” Dayoub Mktg., Inc. v. S.K. Produce Corp., No. 04 CIV. 3125 (WHP),

2005 WL 3006032, at *4 (S.D.N.Y. Nov. 9, 2005). Here, Plaintiffs’ invoices provide that

Plaintiffs are entitled to recover interest at an annual rate of 18% and attorneys’ fees as “sums

owing in connection with” their PACA trust transactions. (Brown Decl., Ex. E.) The Court

finds the rates and time charged by Plaintiffs’ attorney (see Brown Decl. Ex. M) and the

contracted interest rate are reasonable. Accordingly, the Court finds that Plaintiffs are entitled to

judgment against Rodriguez in the principal amount of $125,900.41, plus accrued interest at an

annual rate of 18% through May 22, 2018, in the amount of $24,517.60, and accrued attorneys’

fees through May 22, 2018, in the amount of $67,274.66, for a total judgment in the amount of

$217,692.67.




KATZMAN - MOT DEF JUDGMENT.DOCX                   VERSION DECEMBER 7, 2018                          11
                                          CONCLUSION

               For the foregoing reasons, Plaintiffs’ motion for default judgment as against

Rodriguez is granted. Plaintiffs are hereby awarded judgment against Rodriguez in the principal

amount of $125,900.41, plus accrued interest at an annual rate of 18% through May 22, 2018, in

the amount of $24,517.60, and accrued attorneys’ fees through May 22, 2018, in the amount of

$67,274.66, for a total judgment in the amount of $217,692.67. Plaintiffs must credit any further

payment by the JAT Defendants against Rodriguez’s liability. The Clerk of Court is respectfully

requested to enter judgment accordingly and to close this case. This Memorandum Order

resolves docket entry no. 123.



       SO ORDERED.

Dated: New York, New York
       December 7, 2018

                                                            /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                            United States District Judge




KATZMAN - MOT DEF JUDGMENT.DOCX                  VERSION DECEMBER 7, 2018                      12
